304 F.2d 884
Leonard GOFORTH, Appellant,v.UNITED STATES of America, Appellee.
No. 7014.
United States Court of Appeals Tenth Circuit.
July 11, 1962.

Appeal from the United States District Court for the Eastern District of Oklahoma; Ross Rizley, Judge.
James W. Buchanan, Denver, Colo., for appellant.
Edwin Langley, U. S. Atty. (E. C. Nelson, Asst. U. S. Atty., on the brief), for appellee.
Before MURRAH, Chief Judge, and PHILLIPS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Reversed and remanded with directions to grant appellant a hearing. See Frand v. United States, 10 Cir., 289 F.2d 693.